FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 January 28, 2016 VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549-9303 Attention: Ms. Karen Rossotto Ms. Christina DiAngelo Fettig Re: Franklin Tax-Free Trust (the “Registrant”) File No. 333-208729 Dear Ms. Rossotto and Ms. Fettig: On behalf of the above-referenced Registrant, below are the Registrant’s responses to the comments you conveyed telephonically on January 21, 2016 with regard to the Registrant’s registration statement on Form N-14 (the “Registration Statement”) relating to the proposed reorganization involving the Franklin Double Tax-Free Income Fund (the “Double Tax-Free Fund”), a series of the Registrant, with and into the Franklin High Yield Tax-Free Income Fund (the “High Yield Tax-Free Fund”), another series of the Registrant. The Registration Statement was filed with the U.S. Securities and Exchange Commission (“SEC”) on December 23, 2015 under Rule 488 under the Securities Act of 1933, as amended (the “Securities Act”). Below we have provided your comments (in bold) and the Registrant’s response to each comment. These responses will be incorporated into a filing to be made pursuant to Rule 497(b) of the Securities Act.
